Parker C. J.
said the Court were of opinion that the evidence was rightly rejected as irrelevant. The land attached was probably different from that mentioned in the agreement, but this is immaterial; for the parties to the agreement c.on*601dered that nothing in it was to be obligatory, until the appraisement should be made, and if they should not agree to the appraisement, the party disagreeing was to pay the costs. We see nothing fraudulent in the plaintiff’s making the attachment.

Judgment according to the verdict.